DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. The Akimoto reference still applies albeit in obviousness-type form as necessitated by amendment. The Akimoto reference has been modified by the Suzuki reference. This combination has not been previously presented or addressed.
The Applicant asserts on pages 5-6 of the Remarks that Akimoto pertains to the manufacture of a terminal electrode and not an internal electrode. This position is upheld by the Office. However, as discussed in the Advisory Action mailed 2/24/21, there is means and motivation to modify Akimoto to meet the new claim limitations. These arguments are therefore moot. 
Applicant asserts on page 7 that Akimoto does not disclose a tin content of 1.5 wt% or higher. As discussed in the interview conducted on 2/19/21, the Examiner does not sustain this position. Akimoto discloses a tin content of 1.5 wt% or higher in paragraph 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (US 2005/0219789 A1) in view of Suzuki (US 2013/0321980 A1).
Regarding claims 1-6, Akimoto discloses a process comprising: providing ceramic green sheets, forming electrode patterns by applying paste including a conductive powder to the green sheets, forming a ceramic laminate structure by layering the green sheets, and forming a body including a dielectric layer and electrode 
Regarding claim 7, Akimoto fails to disclose the presence of sulfur.
Regarding claim 8, Akimoto discloses that the metal powder can be nickel (paragraph 28).
Regarding claim 9, Akimoto discloses that the paste comprises glass and copper (paragraph 7) and the resin layer comprises resin and copper (paragraph 51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725